Case 3:20-cv-00795-SPM Document 191 Filed 08/02/21 Page 1 of 10 Page ID #2884




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CERTAIN UNDERWRITERS AT
 LLOYDS,

        Plaintiffs,
                                              Case No. 20-cv-0795-SPM
 v.

 CSX TRANSPORTATION, INC.,
 EVANSVILLE WESTERN
 RAILWAY, INC., and PADUCAH &
 LOUISVILLE RAILWAY, INC.,

      Defendants.

                            MEMORANDUM AND ORDER

McGLYNN, District Judge:

       Pending before the Court is a Motion to Dismiss plaintiff’s second amended

complaint pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil

Procedure filed by Defendant, Paducah and Louisville Railway, Inc. (“PAL”) (Doc.

139). For the reasons set forth below, the Court denies the Motion to Dismiss in its

entirety.

                                  PROCEDURAL BACKGROUND

       On February 14, 2019, plaintiff, Certain Underwriters at Lloyds (“Lloyds”)

filed its initial complaint against CSX Transportation, Inc. (“CSX”) and Evansville

Western Railway, Inc. (“EVWR”) in the United States District Court for the Western

District of North Carolina, to wit: 3:19-cv-00079 (Doc. 1). On August 18, 2021, before

any action was directed against PAL, this matter was transferred to the Southern

District of Illinois (Doc. 58).


                                       Page 1 of 10
Case 3:20-cv-00795-SPM Document 191 Filed 08/02/21 Page 2 of 10 Page ID #2885




      On October 27, 2020, a scheduling conference was held before this Court, with

counsel for Lloyds, CSX and EVWR appearing by telephone (Doc. 81). At that time, a

a scheduling Order was entered (Doc. 82). On October 28, 2021, Lloyds was granted

leave to file amended complaint, which was done on November 6, 2020 (Docs. 83-84).

The amended complaint added PAL as a defendant in this matter (Doc. 84). Although

PAL is Kentucky corporation with its principal place of business also in Kentucky,

Lloyds asserted that the three defendants were so intertwined under 49 U.S.C. §

10102(3) that liability and jurisdiction attached to all three (Id., ¶6).

      On December 28, 2020, Lloyds filed the summons indicating that PAL was

served with summons on 12/22/2020 and had a responsive pleading due date of

1/12/2021 (Doc. 118). On January 12, 2021, PAL filed its motion to dismiss for lack of

jurisdiction and for failure to state a claim along with supporting memorandum of

law (Docs. 122-123). On January 25, 2021, this Court dismissed the amended

complaint on other grounds, but granted Lloyds leave to file a second amended

complaint; thus, the Court did not address PAL’s motion to dismiss (Doc. 125).

      On February 16, 2021, Lloyds filed its second amended complaint, with counts

I – V asserted against CSX, EVWR, and PAL, and count VI asserted only against PAL

(Doc. 131). The counts were broken down as follows: (I) Liability pursuant to the

Carmack Amendment (49 U.S.C. § 11706 (a)); (II) Common carrier liability for

violations of the federal bill of lading act (non-delivery under 49 U.S.C. § 80110); (III)

Common carrier liability for violations of the federal bill of lading act (misdelivery




                                        Page 2 of 10
Case 3:20-cv-00795-SPM Document 191 Filed 08/02/21 Page 3 of 10 Page ID #2886




under 49 U.S.C. § 80111); (IV) Negligence, gross negligence, willful or wanton

conduct; (V) Conversion; and (6) Contract to deliver goods (Id.).

      On March 3, 2021, PAL filed a motion to dismiss for lack of jurisdiction and for

failure to state a claim, along with supporting memorandum of law (Docs. 139-140).

Attached to their motion was an Affidavit of Tom Greene, which purported to contest

jurisdiction in Illinois (Doc. 140-1). On April 5, 2021, Lloyds filed its response in

opposition to motion to dismiss (Doc. 160).

      On May 20, 2021, this court heard oral arguments regarding the motion to

dismiss as well as other pending motions (Doc. 167). The parties argued jurisdiction

with respect to PAL, and because an Affidavit was filed in support of their motion,

the Court granted Lloyds to opportunity to depose the affiant regarding his personal

knowledge of the facts addressed in the Affidavit (Doc. 168).

      On June 23, 2021, following the deposition that occurred on June 11, 2021, the

Court granted Lloyds fourteen (14) days to supplement their response to the motion

to dismiss (Doc. 178). On July 7, 2021, Lloyds filed their response in opposition (Doc.

181). On July 19, 2021, PAL filed a response (Doc. 185). As such, this matter is now

ripe for resolution.

                               FACTUAL BACKGROUND

      This action arises out of the derailment of several locomotives, identified as

NREX 122-125, that had a combined value of more than $5,000,000 (Doc. 131). Prior

to September 2018, Lloyds had an insurance relationship with National Railway

Equipment Co. (“NRE”) and are subrogees of NRE. (Doc. 131). The locomotives were



                                      Page 3 of 10
Case 3:20-cv-00795-SPM Document 191 Filed 08/02/21 Page 4 of 10 Page ID #2887




to be delivered to a North Carolina entity at the Port of Wilmington; however,

Hurricane Florence struck the area and the locomotives never made it to their final

destination (Id.).

       NRE, an Illinois corporation with its principal place of business in Mt. Vernon,

Illinois was the shipper, while EVWR and CSX claim to be the “originating carrier”

and “delivering carrier” as the terms are defined in the Carmack Amendment (Id.).

The terms of the shipment were memorialized in shipping instructions and EDI

communications 1 (Id., ¶43). The shipping instructions were then issued through

pltransportation.us, which is a domain registered to PAL (Id., ¶44). Printouts of the

EDI communications were generated through palrr.net, which is another domain

registered to PAL (Id., ¶45).

       On September 7, 2018, the shipment commenced in the Southern District of

Illinois, but was not due to arrive in Wilmington, North Carolina for several weeks

(Id.). CSX conducted a pre-shipment inspection of the locomotives and issued

clearance for the shipment. (Id.). On September 16, 2018, the four locomotives

derailed in or near Lilesville, Anson County, North Carolina (Id.). Prior to the

derailment, the surrounding areas were under a flood watch and the Port of

Wilmington was closed due to the weather (Id.).




1
 These documents are attached to the Second Amended Complaint as Exhibit 6, and constitute the
Bills of Lading data.

                                          Page 4 of 10
Case 3:20-cv-00795-SPM Document 191 Filed 08/02/21 Page 5 of 10 Page ID #2888




                                     ANALYSIS

   I.      Rule 12(b)(2) of the Federal Rules of Civil Procedure

           A. Law

        A motion to dismiss under Rule 12(b)(2) challenges whether the Court has

jurisdiction over a party. Fed.R.Civ.P. 12(b)(2). The party asserting jurisdiction has

the burden of proof. Tamburo v. Dworkin, 601 F.3d 693 (7th Cir. 2010). The Court

may consider affidavits and other competent evidence submitted by the parties.

Purdue Research Found. v. Sanofi–Synthelabo, S.A., 338 F.3d 773 (7th Cir. 2003).

        If the Court rules on the motion without a hearing, the plaintiff need only

establish a prima facie case of personal jurisdiction as the Court will “read the

complaint liberally, in its entirety, and with every inference drawn in favor of” the

plaintiff. GCIU–Emp'r Ret. Fund v. Goldfarb Corp., 565 F.3d 1018 (7th Cir. 2009);

Central States, Se. & Sw. Areas Pension Fund v. Phencorp Reinsurance Co., 440 F.3d

870 (7th Cir. 2006) (quoting Textor v. Bd. of Regents of N. Ill. Univ., 711 F.2d 1387

(7th Cir. 1983)). “[O]nce the defendant has submitted affidavits or other evidence in

opposition to the exercise of jurisdiction,” however, “the plaintiff must go beyond the

pleadings and submit affirmative evidence supporting the exercise of jurisdiction.”

Purdue, 338 F.3d at 783. Any dispute concerning relevant facts is resolved in the

plaintiff's favor. Id. at 782–83.

        The seminal case regarding the assertion of personal jurisdiction was decided

approximately seventy-five (75) years ago when the Supreme Court held that

defendant must have minimum contacts with the forum state “such that the



                                      Page 5 of 10
Case 3:20-cv-00795-SPM Document 191 Filed 08/02/21 Page 6 of 10 Page ID #2889




maintenance of the suit does not offend ‘traditional notions of fair play and

substantial justice.’” International Shoe Co. v. Washington, 326 U.S. 310(1945). In

other words, the commission of some single or occasional acts of the corporate agent

in a state may sometimes be enough to subject the corporation to jurisdiction in that

State’s tribunals with respect to suits relating to that in-state activity. Id. at 317318.

Following International Shoe, “the relationship among the defendant, the forum, and

the litigation, became the central concern of the inquiry into personal jurisdiction.”

Shaffer v. Heitner, 433 U.S. 186 (1977).

      The contacts must be established by the purposeful acts of the defendant, and

not the “unilateral activity of another party”. Helicopteros Nacionales de Colombia,

S.A. v. Hall, 466 U.S. 408 (1984); Wilson v. Humphreys (Cayman) Ltd., 916 F.2d 1239

(7th Cir. 1990). Critical to the analysis is a showing that the defendant reasonably

anticipated being haled into court in the forum state, and not as a result of random,

fortuitous or attenuated contacts. World-Wide Volkswagon Corp. v. Woodson, 444

U.S. 286 (1980). And because “modern transportation and communications have

made it much less burdensome for a party sued to defend himself in a State where he

engages in economic activity,” it usually will not be unfair to subject him to the

burdens of litigating in another forum for disputes relating to such activity. McGee v.

International Life Insurance Co., 355 I.S. 220 (1957).

       Ordinarily, jurisdictional contacts cannot be imputed. Purdue Research Found.

v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 778 (7th Cir. 2003). However, personal

jurisdiction is based on evidence of control, rather than on a corporation’s general



                                        Page 6 of 10
Case 3:20-cv-00795-SPM Document 191 Filed 08/02/21 Page 7 of 10 Page ID #2890




description. See City of Greenville, Ill. v. Syngenta Crop Protection, Inc. 830 F.Supp.2d

550 (S.D. Ill., Nov. 23, 2011).

      B. Discussion

      Because there was oral argument, Lloyds has to present affirmative evidence

in support of jurisdiction. See Purdue, 338 F.3d at 783. In this case, they have done

so. Lloyds contends that the defendants, PAL, CSX and EVWR, were so intertwined

that it is hard to tell where one begins and the other one ends. Furthermore, they

all act for the mutual benefit of one another.

      The corporate boards of EVWR and PAL are virtually identical, not to mention

the companies share the same president, CEO and COO (Doc. 181, p. 2). Additionally,

many of the employees at PAL perform tasks as EVWR employees and all conduct

business out of the same location, 200 Clark Street, Paducah, KY (Doc. 181, p.3). They

change their “imaginary hat” depending upon for which entity they are acting (Id).

      There is a management agreement between PAL and EVWR wherein EVWR

pays PAL $500,000 monthly ($6,000,000 annually) to perform functions on their

behalf (Id., p. 4). PAL handles EVWR’s sales and marketing, operations management,

communications functions, benefit administration, and much more. PAL also has the

computer technology that includes a program called PAL Connect, which

encompasses the shipping and movement of cargo, even on EVWR’s Evansville-

Okawville Line, although is run by PAL’s employees (Id., p. 8)

      The Court could continue ad nauseum about how these defendants are

intertwined, not just implicitly, but also explicitly, but does not need to do so. It is



                                       Page 7 of 10
Case 3:20-cv-00795-SPM Document 191 Filed 08/02/21 Page 8 of 10 Page ID #2891




Lloyd’s burden to show that jurisdiction exists, and at this stage, any dispute is in

Lloyd’s favor. Purdue, 338 F.3d at 783. Lloyds has clearly surmounted the

jurisdictional hurdle in this case. PAL was intimately involved in almost every aspect

of EVWR; therefore, there is no affront to due process nor would it offend traditional

notions of fair play and justice to require PAL to appear in this Court.

   II.    Rule 12(b)(6) of the Federal Rules of Civil Procedure

          A. Law

         In addressing a motion to dismiss for failure to state a claim on which relief

can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court

must assess whether the complaint includes “enough facts to state a claim to relief

that is plausible on its face.” Khorrami v. Rolince, 539 F.3d 782, 788 (7th Cir. 2008)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “Plausibility is not a

symptom for probability in this context but asks for more than a sheer possibility that

a defendant has acted unlawfully.” West Bend Mut. Ins. Co. v. Schumacher, 844 F.3d

670 (7th Cir. 2016).

    The Court of Appeals for the Seventh Circuit has clarified that courts must

approach Rule 12(b)(6) motions by construing the complaint in the light most

favorable to the non-moving party, accepting as true all well-pleaded facts alleged,

and drawing all possible inferences in the non-moving party’s favor. Hecker v. Deere

& Co., 556 F.3d 575, 580 (7th Cir. 2009), cert. denied, 558 U.S. 1148 (2010) (quoting

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). Under this standard, a

plaintiff who seeks to survive a motion to dismiss must “plead some facts that suggest



                                      Page 8 of 10
Case 3:20-cv-00795-SPM Document 191 Filed 08/02/21 Page 9 of 10 Page ID #2892




a right of relief that is beyond speculative level.” In re marchFIRST Inc., 589 F.3d

901 (7th Cir. 2009).

      B. Discussion

      This Court previously went through the analysis of Counts II through IV of

plaintiff’s second amended complaint when it denied the motion to dismiss filed by

CSX and EVWR, and adopts those same arguments herein and denies the motion

with respect to those counts.

      Count I – In its first claim for relief, Lloyds asserts carrier liability pursuant

to the Carmack Amendment (49 U.S.C. §11706(a)) (Doc. 131). Although Lloyds cites

to the applicable statute and correctly states a cause of action, the Court has some

reticence as to whether it can apply to PAL. However, that is not required at this

stage, where they only need to show plausibility, not probability.

      Count VI – Lloyds asserts a claim for breach of contract to deliver against PAL

(Doc. 131). A breach of contract claim consists of the following four elements: (1) the

existence of a valid and enforceable contract; (2) substantial performance by plaintiff;

(3) a breach by defendant; and, (4) damages that resulted from the breach. Sevugan

v. Direct Energy Servs., 931 F.3d 610 (7th Cir. 2019). Again, the Court has some

concerns this count since PAL was not a party to the contract, although PAL connect

was used and PAL’s number was provided for questions and concerns, but this stage

only requires a showing of plausibility, not probability.




                                       Page 9 of 10
Case 3:20-cv-00795-SPM Document 191 Filed 08/02/21 Page 10 of 10 Page ID #2893




       In light of the foregoing, at this time and without the benefit of a fully

 developed evidentiary record, the Court is not prepared to determine whether Lloyd’s

 will prevail. For now, Lloyds has sufficiently pled multiple causes of action against

 PAL and has plausibly alleged that they are entitled to relief. Because the purpose of

 a Rule 12(b)(6) motion to dismiss is to test the sufficiency of the complaint, not to

 resolve the case on the merits, any disputed issues may be better suited for

 disposition on a motion for summary judgment, after the case has been more fully

 developed.

                                      CONCLUSION

       For the reasons set forth above, the Court DENIES Paducah and Louisville

 Railway, Inc.’s Motion to Dismiss (Doc. 131) in its entirety. The Court further

 terminates PAL’s Motion to Stay Discovery Pending Disposition of Its Motion to

 Dismiss (Doc. 144) as moot. As such, PAL is DIRECTED to answer second amended

 complaint September 1, 2021.

 IT IS SO ORDERED.

 DATED: August 2, 2021


                                                /s/ Stephen P. McGlynn_
                                                STEPHEN P. McGLYNN
                                                U.S. District Judge




                                      Page 10 of 10
